Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law § 90; CPLR 9401), J. Addison Young, II, a practicing lawyer and resident of Westchester County, is hereby appointed, effective December 1,1969 (in place of J. Robert Bleakley, Esq., who resigned), as a member of the Committee on Character and Fitness for the Ninth Judicial District, to investigate the character and fitness of applicants in said dis*776trict for admission, to practice as attorneys and counselors at law in the courts of this State. Beldoek, P. J., Christ, Brennan, Babin, Hopkins, Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.